
	

114 HR 3506 IH: State and Local Fleet Efficiency Act
U.S. House of Representatives
2015-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3506
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2015
			Mr. Engel introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To enable State and local promotion of natural gas, flexible fuel, and high-efficiency motor
			 vehicle fleets.
	
	
 1.Short titleThis Act may be cited as the State and Local Fleet Efficiency Act. 2.State and local promotion of natural gas, flexible fuel, and high-efficiency motor vehicle fleets (a)DefinitionsIn this Act:
				(1)Fleet
 (A)In generalThe term fleet means a group of 20 or more light duty motor vehicles, medium duty motor vehicles, or heavy duty motor vehicles capable of carrying 14 or more passengers, operating primarily in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 2000 population of more than 250,000, that are—
 (i)centrally dispatched; or (ii) (I)centrally fueled or capable of being centrally fueled; and
 (II)owned, operated, leased, or otherwise controlled by a governmental entity or other person who owns, operates, leases, or otherwise controls 50 or more such vehicles, by any person who controls such person, by any person controlled by such person, or by any person under common control with such person.
 (B)Excluded vehiclesThe term fleet does not include— (i)motor vehicles held for lease or rental to the general public;
 (ii)motor vehicles held for sale by motor vehicle dealers, including demonstration motor vehicles; (iii)motor vehicles used for motor vehicle manufacturer product evaluations or tests;
 (iv)law enforcement motor vehicles; (v)emergency motor vehicles; or
 (vi)motor vehicles acquired and used for military purposes that the Secretary of Defense has certified to the Secretary of Energy must be exempt for national security reasons.
 (2)Purchase requirementThe term purchase requirement means a State or local legal requirement applying to the acquisition of fleet vehicles. Such a requirement may specify that when a fleet owner or operator acquires a new fleet vehicle, such owner or operator may acquire only new fleet vehicles that—
 (A)utilize natural gas as a fuel; (B)are flexible fuel vehicles, meaning vehicles that have been warranted by their manufacturer to operate on gasoline and E85, or gasoline and M85; or
 (C)meet a technology or performance-based characteristic that is commercially available. (b)State and local fleet requirementsNothing in this Act or in any other provision of law shall be construed to limit the authority of any State or local government to establish purchase requirements applicable to fleets operating primarily within the jurisdiction of the State or local government if such requirements are intended to further any policy regarding climate change, the control of air pollution, energy independence, or local economic benefits. No such State or local requirement shall be considered to be an undue burden on interstate commerce. A fleet operating in more than one jurisdiction in any calendar year shall be treated as operating primarily in the jurisdiction in which the largest number of vehicle miles were traveled by vehicles in the fleet in the 5-calendar-year period immediately preceding such calendar year.
 (c)SavingsNothing in this Act shall be construed as granting additional authority to State or local governments to establish requirements upon the manufacturers of automobiles.
			
